Allen, J.
(dissenting): I think the judgment should be affirmed. This was an action to quiet title. The plaintiff is in possession. The right to maintain an action to remove a cloud from a title is a continuing one to which the statute of limitations is not applicable. (Cooper v. Rhea, 82 Kan. 109, 107 Pac. 799; Harris v. Defenbaugh, 82 Kan. 765, 109 Pac. 681; Jones v. Hammond, 118 Kan. 479, 235 Pac. 857.)
It is not shown that intervening interests of third parties are involved. It is not claimed that the Home Royalty Association, Incorporated, is an innocent purchaser for value without notice. Although the Home Royalty Association and Home Royalty Association, Incorporated, may be separate entities, all the circumstances show they were organized, promoted and owned by the same individuals. There is nothing in this record to show why the general rule announced in the above cases should not apply.